DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 1 in line 15, the word “PCB” should read --printed circuit board (PCB)--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (2006/0228952) in view of Bailleul et al. (2010/0203771).
With regard to claim 1, Feldman teaches, as shown in figures 1-3C: “A compact coaxial cable connector 20… which is adapted to connect a printed circuit board (PCB) 36 to a single or multiple… coaxial cable signal lines 30… the compact coaxial cable connector 20 comprising: a single or multiple coaxial cables 30 each comprising an inner conductor 32, an outer conductor 34, a dielectric (between 32 and 34 in figure 1), and a sheath (outside 34 in figure 1), wherein the outer conductor 34, the dielectric, and the sheath are stripped to expose the inner conductor 32 over a predetermined length and a terminal 42 of the exposed inner conductor 32 is brought into electrical contact with a circuit signal line terminal pad 72 formed on the PCB 36; a male connector 22 comprising a shielding can 40 receiving the exposed inner conductors 32 of the single or multiple coaxial cables 30, securing and protecting ends of the exposed inner conductors 32, and blocking electromagnetic waves generated from the inner conductors 32 of the single or multiple coaxial cables 30; and a connector socket 24 mounted on the PCB 36, receiving the shielding can 40 to be fastened to the male connector 22, and electrically 
Feldman does not teach the coaxial cables being for transmitting super-high frequency signals.
In the same field of endeavor before the effective filing date of the claimed invention, Bailleul teaches, as taught in paragraphs 1-3 and in claim 1, the use of coaxial cables for transmitting super-high frequency signals.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Bailleul with the invention of Feldman in order to transmit wider ranges of frequencies in different devices.

With regard to claim 2, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figures 1-3C: “wherein the male connector 22 further comprises adapters 42 each connected at one end thereof to corresponding one of the single or multiple… coaxial cable signal lines 30 and connected at the other end thereof to corresponding one of the circuit signal line terminal pads 72 formed on the PCB 36 to allow contact between the coaxial cable signal lines 30 and the respective signal line terminal pads 72 on the PCB 36, and the… coaxial cable signal lines 30 are connected to the circuit   signal line terminal pads 72 formed on the PCB 36 via the adapters 42 of the male connector 22, respectively”.

With regard to claim 3, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 2”, as shown above.
Feldman also teaches, as shown in figures 1-3C: “wherein: the shielding can 40 comprises an adapter reception portion 38 receiving the adapters 42 one-to-one connected to the inner conductors 32 of the multiple coaxial cables 30, the adapter reception portion 38 being configured to individually shield the adapters 42; and the exposed inner conductors 32 of the multiple coaxial cables 30 and the adapters 42 are electrically shielded”.

With regard to claim 4, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 2”, as shown above.
Feldman also teaches, as shown in figures 1-3C and taught in paragraph 19: “wherein: the shielding can 40 is connected to the outer conductors 34 of the coaxial cables 30; and the connector socket 24 receives the shielding can 40 and is electrically connected to the shielding can 40 and a ground terminal 80 of the PCB 36 to electrically shield the exposed inner conductors 32 of the multiple coaxial cables 30 and the adapters 42”.

With regard to claim 5, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figure 1: “wherein the connector socket 24 further comprises a fastening portion 90 to be fastened to the male connector 22”.


Feldman also teaches, as shown in figures 1-3C: “wherein the connector socket 24 is mounted on the PCB 36 by surface-mount technology (SMT) (as shown in figure 3A) or through-hole mount technology, such as single in-line package (SIP) technology, dual in-line package (DIP) technology, and quad in-line package (QIP) technology.

With regard to claim 7, Feldman teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Neither Feldman nor Bailleul teach: “wherein the connector socket is mounted on the PCB by combination of surface-mount technology (SMT) and through-hole mount technology, such as single in-line 17Attorney Docket No. 15138-000165-US package (SIP) technology, dual in-line package (DIP) technology, and quad in-line package (QIP) technology”.  However, Feldman teaches the connector socket 24 connected by surface-mount technology (see figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use both surface-mount technology and through-hole mount technology are well known in the art for making effective connection with a circuit board.

With regard to claim 8, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figures 1-3C: “wherein the connector socket 24 has a cuboid shape, is open at the bottom (where signal pads 82 are located in figure 1) thereof and 

With regard to claim 10, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Neither Feldman nor Bailleul teach: “wherein the connector socket is integrally formed with the PCB”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the socket integrally with the circuit board since doing so would keep the socket fixed on the circuit board and since doing so would only be making the socket and the PCB integral instead of separate.  Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (2006/0228952) in view of Bailleul et al. (2010/0203771) and Mason et al. (2014/0187087).
With regard to claim 9, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.

Neither Feldman nor Bailleul teach: “and has an upper surface provided in the form of a reclosable lid opened at a right angle, an acute angle, or an obtuse angle; and, upon inserting the male connector into the connector socket, the male connector is inserted in a direction parallel to an upper surface of the PCB, is obliquely inserted at an acute angle or an obtuse angle to the upper surface of the PCB, is inserted while descending at a right angle, or is inserted in a direction in which the lid is closed”.
In the same field of endeavor before the effective filing date of the claimed invention, Mason teaches, as shown in figures 1 and 5-6: “and has an upper surface (top of 104 in figure 5) provided in the form of a reclosable lid 104 opened at a right angle, an acute angle, or an obtuse angle; and, upon inserting the male connector 106 into the connector socket 100, the male connector 106 is inserted in a direction parallel to an upper surface of the PCB 102, is obliquely inserted at an acute angle or an obtuse angle to the upper surface of the PCB, is inserted while descending at a right angle, or is inserted in a direction in which the lid is closed”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Mason with the invention of Feldman as modified by Bailleul in order to provide shielding to the connector (Mason, paragraphs 34 and 36).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831